
	
		I
		112th CONGRESS
		1st Session
		H. R. 509
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Rehberg (for
			 himself, Mr. Matheson,
			 Mrs. Lummis,
			 Mr. Ross of Arkansas,
			 Mr. Bishop of Utah,
			 Mr. Boswell,
			 Mr. Boren,
			 Mr. Broun of Georgia,
			 Mr. Cardoza,
			 Mr. Chaffetz,
			 Mr. Heller,
			 Mr. Kline,
			 Mr. Labrador,
			 Mr. Simpson,
			 Mr. Walden, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to provide
		  that Act shall not apply to the gray wolf (canis lupus).
	
	
		1.Exemption of gray wolf from
			 Endangered Species Act of 1973Section 4 of the Endangered Species Act of
			 1973 (16 U.S.C. 1533) is amended by adding at the end the following:
			
				(j)Exemption of
				gray wolfThis Act shall not apply to the gray wolf (canis
				lupus).
				.
		
